DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 12, 2021.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “is provided”) and because it relies on unclear terms to summarize the inventive apparatus (i.e., it is not clear how “end corners” differ from “corners”, if at all). Note that the first sentence of an abstract need not be a complete sentence, for example.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the term ”end corners” (i.e., in paragraphs [0005], [0012], [0018], [0038]) is not defined and it is not clear how “end corners” are different from “corners”. Since corners are inherently located at the ends and edges of objects, it is not clear how adding the descriptive term “end” immediately preceding the term “corners” changes the scope encompassed by the latter term.
Appropriate correction is required.
Claim Objections
Claims 1 through 7 are objected to because of the following informalities:  all occurrences of the limitation reciting a “heat exchanger” in the preamble of all of the claims [claim 1, line 1; claim 1, lines 1-2; claim 2, line 2; claim 3, line 1; claim 4, line 1; claim 5, line 1; claim 6, line 1; claim 7, line 1] should be replaced with a broader recitation of either a “heat exchanger system” or a “heat exchanger assembly” or similar to properly encompass all of the elements recited in the body of each of the claims respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to base claim 1 and all claims depending therefrom as written, it Is not clear how “end corners” [claim 1, line 8; claim 1, line 10] differ structurally and/or functionally from “corners”.  Since corners are inherently located at the ends and edges of objects, it is not clear how adding the descriptive term “end” immediately preceding the term “corners” changes the scope encompassed by the latter term, thus rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. For examination purposes, the limitation “end corners” is being interpreted as being identical to the simpler limitation “corners”.
 Any claim not specifically mentioned is rejected at least as depending on a rejected claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 through 7 rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 through 4 of U.S. Patent No. 11,035,626 B2, issued on June 15, 2021 to Hamilton Standard Corporation. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the claims are one hand purely semantic (i.e., the limitation “corners” in the claims of the issued patent has been replaced with the limitation “end corners” in the claims of the instant application with no structural differences being clearly associated with the change in terminology; and, the limitation “an increasing depth” in the claims of the issued patent has been replaced with the limitation “an increasing dimension” in the claims of the instant application with the latter being defined as “a geometrically increasing depth” in the specification of the instant application), and on the other hand are just minor obvious variations of the inventive apparatus/heat exchanger as recited in the issued patent. 
For example, with regard to the latter, the claims of the issued patent recite that each of the first end plate and of the second end plate comprise enhancements which are fluidly communicative with the first open region and with the second open region, respectively, whereas the claims of the instant application recite that only at least one of the first end plate and of the second end plate is fluidly communicative with the at least one corresponding one of the first open region and of the second open region. However, it is obvious (and a matter of obvious design choice) to omit a structure (i.e., enhancements on one of the end plates) and the corresponding functions if the same is not needed. 
Also, with regard to the latter, the claims of the issued patent only recite the enhancements as comprising external fins, whereas the claims of the instant application also recite the enhancements as alternately comprising dimpled features and surface texturing. It is disclosed in the issued patent (i.e., see column 4, lines 30-35) and well known in the art of heat transfer enhancement in heat exchangers to alternately rely on any one of external fins, dimpled features, and other surface texturing for enhanced heat transfer in any given heat exchanger application. Therefore, it would have been obvious to one skilled in the art at the time of filing of the instant application to include any one of these specific types of enhancements in order to achieve improved heat transfer in the inventive heat exchanger.  
Conclusion
The additional prior and other related/relevant art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763